DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 08, 2021.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-7 are objected to because of the following informalities: 
Claim 6, in line 1, “a” should be changed to --the--
Claim 7, in line 1, “1” should be changed to --3-- (claim 7 is further limitations of claim 3)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Banion et al. (US 2019/0006157).
With respect to claim 1, O’Banion discloses in figure 5 a radio frequency plasma processing system comprising: a reaction chamber (502, e.g., plasma chamber); a pedestal (552, e.g., a pedestal) disposed in the reaction chamber (see figure 5-1); and a plurality of sector plates (562, e.g., mounting plates) disposed azimuthally around the pedestal in an annulus between the pedestal and the reaction chamber (see figure 5-1).

    PNG
    media_image1.png
    813
    766
    media_image1.png
    Greyscale


Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2015/0136325).
With respect to claim 17, Ye discloses in figure 17 a method for providing uniformity control in a radio frequency plasma processing system, the method comprising: detecting an electrical property of a radio frequency plasma with a plurality of sensors (621-624, e.g., VI sensors) azimuthally disposed around a chamber symmetry axis (112, e.g., formed as a chamber symmetry axis) of a reaction chamber (100, e.g., a plasma chamber); determining that a plasma non-uniformity exists based on the detected electrical property (paragraph 0051, e.g., “a particular field pattern can be implement that intentionally achieves a non-uniform electric field and plasma pattern for a particularly desirable film thickness and property map”); and adjusting an operational parameter (paragraphs 0056-0060, e.g., operational parameter would be frequency, voltage, current, power or impedance thereof)of a plasma powering device (125, 720, e.g., RF plasma power source) based on the determined plasma non-uniformity (see figures 6-7).
With respect to claim 18, Ye discloses that wherein the adjusting comprises deactivating the plasma powering device (figure 7 and paragraph 0056, e.g., having adjustable power applied thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Banion et al. (US 2019/0006157) in view of Valcore, JR. et al. (US 2015/0069912).

Valcore discloses in figure 1A a plasma processing system comprising a plasma chamber (12), a fault detector (118) and a fault controller (112), wherein when an electrical property (paragraph 0075, e.g., “a current is at the output greater than a predetermined current threshold”) exceeds a limit defined by a reference value set, the fault detector connected to the radio frequency plasma processing system sends a signal to a plasma powering device connected to the reaction chamber to adjust a plasma parameter (see paragraph 0073-0075, e.g., the plasma being adjusted corresponding to the sensing fault signal 117 thereof).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma system of O’Banion with a fault detector as taught by Valcore for the purpose of monitoring the electrical condition to adjust the plasma thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Valcore (see paragraph 0032).
With respect to claim 4, the combination of O’Banion and Valcore disclose that wherein the electrical properties include electromagnetic surface wave signals (paragraph 0003 of O’Banion, e.g., having electromagnetic radiation thereof).
With respect to claim 5, the combination of O’Banion and Valcore disclose that wherein the electrical properties include amplitudes and phases of radio frequency fundamental and 
With respect to claim 7, the combination of O’Banion and Valcore disclose that wherein the fault detector is connected to an impedance matching network (114, e.g., a matching circuit in figure 1A of Valcore).
With respect to claim 8, the combination of O’Banion and Valcore disclose that wherein a reference database is stored on a detachable memory that is removably connected to a fault detector connected to the radio frequency plasma processing system (paragraph 0056 of Valcore, e.g., “the model data 124 is generated at an output of a model 126 which is stored within a memory device of the host system 120”).
With respect to claim 9, the combination of O’Banion and Valcore disclose that wherein when a remediation protocol (having the sensor 118 to detect the current or voltage thereof) is detected a remediation parameter is implemented, and wherein the remediation parameter comprises turning a plasma powering device off (see figure 1A and paragraph 0087 of Valcore, e.g., “the processor of the host system 120 sends a control signal to one or more of the RF generators 116 to turn off the one or more RF generators 116”).
With respect to claim 10, the combination of O’Banion and Valcore disclose that wherein the remediation parameter includes adjusting at least one of a power and a frequency provided to the reaction chamber (see paragraph 0087 of Valcore).
Allowable Subject Matter
Claims 11-16 are allowed.
Claims 3, 6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A method for providing uniformity control in a radio frequency plasma processing system, the method comprising … “comparing the amplitudes and the phase of radio frequency fundamental harmonics at each of the plurality of sensor locations at a specified distance from a chamber symmetry axis; extracting non-axisymmetric phase and amplitude modes; comparing a magnitude of non-axisymmetric phase and amplitude modes to a reference value set: and sending a command to a plasma powering device to adjust an operational parameter when the non-axisymmetric phase and amplitude modes exceed a predefined range”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12-16 would be allowable as being dependent on claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Hadidi – US 2012/0255491
Prior art Allen et al. – US 2010/0252417
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 3, 2022